Citation Nr: 1310275	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-48 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depression and a mood disorder.

2.  Entitlement to an initial rating in excess of 10 percent for Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, including service in the Republic of Vietnam from February 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for depression and a mood disorder, and assigned a noncompensable disability rating.  In an October 2009 rating decision, the RO increased the Veteran's rating for depression and a mood disorder to 30 percent as of the original October 20, 2006 date of claim.

This matter also comes to the Board on appeal from a March 2012 rating decision by the VA RO in Portland, Oregon, which granted service connection for Tourette's syndrome, and assigned a 10 percent disability rating effective as of the original October 20, 2006 date of claim.

In February 2009, the Veteran cancelled his November 2007 request for a hearing before a Decision Review Officer at the RO.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In December 2009, prior to certification of the appeal to the Board, the Veteran informed VA that he does not wish to contest the RO's October 2009 rating decision and statement of the case in which it increased his rating for pruritic and neuro dermatitis from noncompensable to 30 percent disabling, effective October 20, 2006.  Consequently, that issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

With respect to the issue of entitlement to an initial disability rating in excess of 30 percent for depression and a mood disorder, the Veteran filed a notice of disagreement with the original 0 percent rating in November 2007, and perfected his appeal in October 2009.  Although the Veteran's rating was increased from 0 percent to 30 percent as of the date of claim in the October 2009 statement of the case, the claim remains before the Board because the Veteran has not expressed a desire to discontinue his claim, and has testified to having symptoms that are more severe than reflected by a 30 percent rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993); October 2012 Board hearing transcript.

Specifically, the Veteran testified at the October 2012 hearing that his depression and mood disorder is now characterized by memory lapses (p. 3); avoidance of social situations (p. 6); anger, self-hatred, and sadness (p. 6); self-medication with alcohol (p. 6); and guilt, a short temper, and sleep deprivation (p. 11).  Moreover, his most recent examination was in July 2011-approximately 20 months ago.  As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his depression and mood disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

With respect to the issue of entitlement to an initial disability rating in excess of 10 percent for Tourette's syndrome, the Board notes that the RO granted service connection for that disability and assigned the 10 percent rating in a March 2012 rating decision.  The Veteran filed a timely notice of disagreement as to that issue in May 2012, disagreeing with the determination and evincing a desire for appellate review.  38 C.F.R. § 20.201.  Thereafter, in August 2012, the Veteran wrote the following to VA on a Form 21-4138:

Please withdraw the appeal (NOD) I sent to you regarding your decision dated April 9, 2012 only granting 10% for my Tourette's Syndrome.

I have obtained additional medical evidence that will support my claim without having to file an appeal.  I am enclosing letters from Michael S. Narus, D.O., Craig S. Mather, MD and a buddy statement from my ex-wife.  I am requesting that you review this additional support and readjudicate my claim.

The Board finds that the August 2012 letter does not constitute a valid withdrawal of the claim because the ostensible withdrawal was ambiguous on the question of whether the Veteran wishes to pursue the claim.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant); see also Kalman v. Principi, 18 Vet. App. 522, 524 (2004); Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Specifically, the Veteran expressly requested readjudication of his claim on the same page that he requested that VA withdraw the appeal.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected depression and mood disorder since July 2011.  Thereafter, any identified records, to include those from any VA Medical Center dated from July 2011 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an initial rating in excess of 10 percent for Tourette's syndrome.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his depression and mood disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected depression and mood disorder since July 2011.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from any VA Medical Center dated from July 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his psychiatric disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in July 2011, May 2009, March 2009, and March 2007, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  The examiner should also discuss the impact that the Veteran's psychiatric disability has on his ability to secure and maintain substantially gainful employment.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

5.  Then readjudicate the appeal.  If any claim remains denied, the Veteran and his representative should be issued a statement of the case or supplemental statement of the case, as applicable.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

